Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant's amendments, filed August 15, 2022 are respectfully acknowledged and have been fully considered. 
	Claims 1, 15, 17, and 18 are amended. 
	Claims 1-5 and 7-21 are pending.
Response to Arguments
2.	In view of the Applicant’s amendments and remarks, filed August 15, 2022, the rejections of independent claims 1 and 17 are withdrawn. The rejections of claims 2-5 7-16, and 18-21 are withdrawn based upon their dependence on their allowable base claims.

Allowable Subject Matter
3. 	After an examination of the present application, in view of the amendments and remarks filed August 15, 2022, and based on an updated, thorough search of the prior art of record, Claims 1-5 and 7-21 are found to be in condition for allowance.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Zheng (CN206312114U) and Nakamura (20160274727 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "a second touch unit, comprising a third touch electrode and a fourth touch electrode, the third touch electrode and the fourth touch electrode are both self-capacitance electrodes; and 	a carrier substrate, wherein the first touch unit and the second touch unit are provided on the carrier substrate and the second touch unit is located in a layer different from the first touch unit, wherein the second touch unit and the first trace overlap with each other in a direction perpendicular to a plane where the carrier substrate is located" in combination with all other limitations of the claim.

Claim 17:
While closest prior art Zheng (CN206312114U) and Nakamura (20160274727 A1) teach portions of the limitations of independent Claim 17, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 17, namely "forming a second touch electrode layer on the carrier substrate, wherein the second touch electrode layer comprises a second touch unit, the second touch unit comprises a third touch electrode and a fourth touch electrode, the third touch electrode and the fourth touch electrode are both self-capacitance electrodes, wherein the second touch unit is located in a layer different from the first touch unit, wherein the second touch unit and the first trace overlap with each other in a direction perpendicular to a plane where the carrier substrate is located" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK EDWARDS/
Primary Examiner, Art Unit 2624